Citation Nr: 0529220	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-22 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for a chronic lumbar strain and degenerative disc 
disease, from December 4, 2002 to August 5, 2004, and to a 
rating in excess of 20 percent thereafter.  

2.  Entitlement to service connection for a bilateral knee 
disability, to include retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to June 
1995.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boise, Idaho (RO), which granted service connection for a 
back disability and assigned a 10 percent evaluation for a 
chronic lumbar strain and degenerative disc disease, and a 
May 2003 rating decision by the RO in Waco, Texas, which 
denied service connection for bilateral retropatellar pain 
syndrome.  

During the pendency of this appeal, by a decision dated in 
October 2004, the RO increased the veteran's rating for a 
back condition to 20 percent disabling, effective from 
August 6, 2004.  Hence, the issue is as styled on the 
title page 

In August 2003 the veteran perfected his appeal.  He 
elected to have the case decided without a hearing.  

The claim for entitlement to service connection for 
bilateral retropatellar pain syndrome is addressed in the 
REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  Prior to August 6, 2004, the veteran's service-
connected chronic lumbar strain and degenerative disc 
disease was manifested by subjective complaints of pain 
aggravated by prolonged standing or sitting, and some 
tenderness over the spinous process of L4 and L5; it was 
not productive of more than slight limitation of motion of 
the lumbar spine, more than slight lumbosacral strain, 
more than slight intervertebral disc syndrome, nor was it 
manifested by any incapacitating episodes of low back 
symptoms necessitating bedrest prescribed by a physician, 
or, since September 2003, limitation of flexion of the 
thoracolumbar spine to 60 degrees or less, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, or any additional neurological 
impairment, including but not limited to a bowel or 
bladder control, warranting a separate compensable rating.

3.  Since August 6, 2004, the veteran's service-connected 
chronic lumbar strain and degenerative disc disease has 
continued to be manifested by subjective complaints of 
pain aggravated by prolonged standing or sitting, and some 
tenderness over the spinous process of L4 and L5, along 
with some limitation of motion of the low back; it has not 
been productive of more than moderate  limitation of 
motion of the lumbar spine, more than moderate lumbosacral 
strain, more than moderate  intervertebral disc syndrome, 
nor has it been productive of any incapacitating episodes 
of low back symptoms necessitating bedrest prescribed by a 
physician, limitation of flexion of the thoracolumbar 
spine to 60 degrees or less, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour, or any additional neurological impairment, 
including but not limited to a bowel or bladder control, 
warranting a separate compensable rating.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial or 
staged rating in excess of 10 percent for a chronic lumbar 
strain and degenerative disc disease, prior to August 6, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5010-5003, 5292, 5293, 5295 (prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as amended 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5235-5243 (from September 26, 2003).

2.  The criteria for the assignment of an initial or 
staged rating in excess of 20 percent for a chronic lumbar 
strain and degenerative disc disease, from August 6, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5010-5003, 5292, 5293, 5295 (prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as amended 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5235-5243 (from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the RO rating decisions, the statement of the case (SOC) 
and the supplemental statements of the case (SSOC), issued 
in connection with the appellant's appeal have notified 
him of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  In 
addition, correspondence from the RO sent to the 
appellant, to include the May 2000, March 2002, April 2005 
and July 2005, specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and the 
relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
May 2000, March 2002, April 2005 and July 2005, satisfied 
the notice requirements by: (1) informing the appellant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informing the 
appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to 
the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he 
was informed that it was his responsibility to ensure that 
VA received any evidence not in the possession of the 
Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  VCAA was provided to 
the veteran prior to the issuance of the May 2003 RO 
decision that is the subject of this appeal.  
Additionally, the Board finds that prior to the May 2003 
RO decision and subsequently, the appellant has been 
presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim.  

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the service medical records are associated 
with the claims file, as are the identified relevant post-
service medical records.  The veteran has not made the RO 
or the Board aware of any additional available evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  

Additionally, as will be reflected in the analysis section 
of this decision, the VA examination opinions obtained by 
the RO, when viewed in conjunction with the lay and 
additional medical evidence associated with the claims 
files, are sufficient for a determination on the merits of 
the veteran's appeal.  See 38 C.F.R. § 5103A(d).  The 
relevant post-service medical evidence includes reports of 
VA examinations, which were thorough in nature and 
included relevant findings adequate for rating purposes.  
Under these circumstances, there is no further duty to 
provide another examination or medical opinion.  Id.  The 
Board finds that all obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to her claim.  Thus, no additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  There has been no prejudice to 
the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Factual Background

Service medical records show that the veteran injured his 
back in December 1994 after lifting a heavy object.  X-
rays taken at the time were negative for any 
abnormalities.  The veteran received treatment for this 
injury during service.  Complaints of pain and treatment 
continued until the time of his separation from service.  

A May 2002 VA examination report reflected that the 
veteran complained that once or twice a year his back 
would "go out" and cause pain.  He described that pain as 
lasting up to two weeks at a time.  The veteran reported 
that he had worked as a furniture mover and was required 
to do heavy lifting.  Range of motion was to 90 degrees on 
flexion, extension was to 40 degrees, bilateral lateral 
flexion was to 45 degrees and bilateral rotation was to 35 
degrees without pain on motion and no limitation on 
repeated motion.  He denied any radicular pain.  Sacral 
and distal sensation was normal.  

The veteran underwent a VA examination in April 2003.  He 
complained of constant, daily low back pain, aggravated by 
prolonged standing or sitting.  The pain was relieved by 
stretching exercises.  On examination, the spine was found 
to be straight.  The examiner noted some tenderness over 
the spinous process of L4 and L5.  No evidence was found 
of muscle weakness, atrophy or spasm.  Range of motion was 
to 90 degrees on flexion, extension was to 30 degrees, 
bilateral lateral flexion was to 30 degrees and bilateral 
rotation was to 30 degrees without pain on motion and no 
limitation on repeated motion.  Sacral and distal 
sensation was normal.  He was able to walk on his toes, 
his heels.  The veteran was able to squat and rise without 
difficulty.  The examiner indicated chronic lumbar strain 
and degenerative disk disease.

Post-service VA medical reports showed that in March 2004, 
the veteran complained of increased low back pain that was 
not received by ibuprofen.  On examination, the clinician 
noted no deformity, tenderness or paraspinal spasm.  In 
August 6, 2004, he complained of continued chronic low 
back pain radiating to the right hip.  The clinician noted 
that the veteran walked with a limp.  There was very 
limited range of motion of the back on flexion, extension 
and paraspinal point, with no sensory deficits or 
weakness.  He was referred to physical therapy for 
stretching exercises for low back pain.    

A VA examination report dated in September 2004, showed 
that the veteran reported constant daily pain of the lower 
back radiating to the right hip, with stiffness.  The pain 
was relieved with Tramadol, administered four to five 
times daily.  The veteran reported no weakness or 
numbness.  He related that he was a full time student.  
The veteran reported no incapacitating episodes.  On 
examination, the lumbar spine revealed antalgic lumbering 
gait not suggestive of acute radiculopathy.  Curvature of 
the spine was normal.  Range of motion was to 60 degrees 
on flexion with poor effort, extension was to 10 degrees 
with poor effort, bilateral lateral flexion was to 25 
degrees with painful motion.  There was no additional 
limitation of motion due to fatigue, weakness, lack of 
endurance following repetitive use.  The examiner 
indicated that there was subjective evidence of painful 
motion without spasm or weakness.  He found mild 
tenderness to the paravertebral muscles at L4-5 on the 
right without sciatic notch tenderness.  There was no 
fixed deformity, ankylosis and no postural abnormality.  
Sensory and motor examinations and reflexes were intact.  
X-rays of the lumbar spine were within normal limits.  The 
examiner indicated that prior x-rays demonstrated mild 
diffused decreased disc height throughout the lumbosacral 
segment.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4 (2004).  The 
Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the veteran initiated his appeal 
of the issues on appeal, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of these 
disabilities is to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 
119(1999).

Degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or groups 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. 38 C.F.R. 
§ 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent evaluation will be 
assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  
See Deluca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of the veteran's appeal the 
regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  Accordingly, there are 
three distinct rating schemes potentially applicable to 
the veteran's claim.  

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, regarding the limitation of motion 
of the lumbar spine, allowed a 40 percent rating for 
severe limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 10 percent rating for 
a slight limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code ankylosis of the lumbar spine warrants a 
40 percent evaluation if it is favorable or a 50 percent 
evaluation if it is unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for 
a severe lumbosacral strain, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 
percent rating is warranted for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 
percent rating is warranted for a lumbosacral strain with 
characteristic pain on motion.  A noncompensable rating is 
warranted for slight subjective symptoms.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
syndrome with recurring attacks warranted a 20 percent 
evaluation.  A 40 percent evaluation was warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy 
(that is, with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseases disc) and 
little intermittent relief.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc 
syndrome, a 60 percent disability rating remained the 
highest available rating and was warranted when there were 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  A 40 percent 
disability rating was warranted when there were 
incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months.  A 20 percent disability rating was warranted 
when there were incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 10 percent disability rating 
was warranted when there were incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  An incapacitating 
episode was defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 
months or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which 
requires bed rest prescribed by a physician and treatment 
by a physician.  The Note also provides that "chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome which are present constantly, 
or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for 
rating spine disabilities was changed again to provide for 
the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine, 
unless the disability is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 
5243).  

The General Rating Formula for Diseases and Injuries of 
the Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  A 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent rating is 
warranted when there is unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
warranted when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 
2002 changes.  Intervertebral disc syndrome continues to 
be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 20 percent 
evaluation is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been 
filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  However, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might 
be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and 
Federal Circuit precedent "insofar as it requires VA to 
apply the version of a statute or regulation most 
favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Thus, the revised 
regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  
However, none of the above cases or General Counsel 
Opinions prohibits the application of a prior regulation 
to the period on or after the effective date of a new 
regulation.  Thus, the rule that the veteran is entitled 
to the more favorable of the two versions of a regulation 
that was revised during his appeal allows application of 
the prior versions of the spinal rating criteria to the 
periods on or after the effective dates of the revisions.  
See VAOPGCPREC 3-2000 (where amendment is more favorable, 
Board should apply it to rate disability for periods from 
and after date of regulatory change; Board should apply 
prior regulation to rate veteran's disability for periods 
preceding effective date of regulatory change);  Cf. 
Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  

Analysis

In reviewing the record to determine if a higher rating is 
warranted on the basis of limitation of motion of the 
lumbar spine or a lumbosacral strain under criteria in 
effect prior to September 26, 2003 (see 38 C.F.R. § 4.71a, 
Diagnostic codes 5292, 5295), the Board notes that a May 
2002 VA examination report reflected that the veteran 
complained that once or twice a year his back would go out 
and cause pain.  He described that pain as lasting up to 
two weeks.  He had full range of motion.  Consistent with 
these findings, a VA examination dated in April 2003 
continued to show subjective complaints of pain.  At this 
time he described the pain as constant, aggravated by 
prolonged standing or sitting.  However, there was no 
clinical evidence of muscle weakness, atrophy or spasm.  
Range of motion of the low back was essentially normal 
with to 90 degrees on flexion, extension was to 30 
degrees, bilateral lateral flexion was to 30 degrees and 
bilateral rotation was to 30 to 35 degrees without pain on 
motion and no limitation on repeated motion.  In March 
2004, despite continued subjective complaints of pain, a 
VA clinician who examined the veteran noted no deformity, 
tenderness or paraspinal spasm.  These findings are 
clearly not consistent with more than slight limitation of 
motion of the lumbar spine.  Accordingly, a rating in 
excess of 10 percent is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  There was no postural 
abnormality or fixed deformity, and the musculature of the 
back was reported to be within normal limits.  While there 
x-rays demonstrated mild diffused decreased disc height 
throughout the lumbosacral segment, there is no indication 
of a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, 
in standing position.  That is, the preponderance of the 
evidence is against a finding of more than slight 
lumbosacral strain.  Thus, a rating in excess of 10 
percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic code 5295 (lumbosacral strain).  

There is no objective medical evidence to show that pain 
or flare-ups of pain results in any additional limitation 
of motion of the lumbar spine to a degree that supports a 
rating in excess of 10 percent prior to August 6, 2004, 
nor is there medical evidence of any weakness, fatigue or 
incoordination that results in such a degree of limitation 
of motion.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet App 202 (1995).

As to the veteran's degenerative disc disease of the 
lumbar spine, the Board notes at the outset that as the 
rating criteria demonstrate, intervertebral disc syndrome 
is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods 
of intermittent relief of varying duration.  See 
VAOPGCPREC 36- 97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 
5293, codified at 38 C.F.R. § 4.71a, describes disability 
due to [Intervertebral Disc Syndrome] in terms of 
'symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
the site of diseased disc.'").  The greater the frequency 
of the attacks and the lesser the duration of the 
intermittent periods of relief, the higher the rating.

Exactly "how many" attacks and "how many" periods of 
relief for "how long" measured over "how long" a period of 
time in order to constitute a 60 percent rating, a 40 
percent rating, a 20 percent rating, etc., is not 
specified in the rating schedule.  Nevertheless, such 
determinations must be made or no ratings would ever be 
assigned.  Therefore, making such determinations about 
factors not precisely defined in the rating criteria but 
nevertheless necessary to assigning a rating is not the 
same as considering factors "wholly outside" the rating 
criteria which the Court has held constitutes legal error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994), citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  To 
the contrary, making such determinations is to consider 
factors "inherent" in the rating criteria that are not 
quantified and require judgment to be exercised on the 
part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly 
includes back pain and sciatica (pain along the course of 
the sciatic nerve) in the case of lumbar disc disease, and 
neck and arm or hand pain in the case of cervical disc 
disease.  It may also include scoliosis, paravertebral 
muscle spasm, limitation of motion of the spine, 
tenderness over the spine, limitation of straight leg 
raising, and neurologic findings corresponding to the 
level of the disc."  VAOPGCPREC 36-97 at Note 2.

While x-rays taken in May 2002, showed diminished disc 
spaces at L4-5 and L5-S1, the report was otherwise found 
to be negative.  Additionally, subsequent x-rays have been 
found to be within normal limits.  The preponderance of 
the clinical evidence, to include the VA examination, is 
against a finding of moderate recurring attacks of 
symptoms compatible with sciatic neuropathy.  In view of 
the foregoing, the criteria for an initial evaluation in 
excess of 10 percent for a chronic low back disability 
with degenerative disc disease, prior to August 6, 2004, 
have not been met.  38 C.F.R. §§ C.F.R. §§, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295. 

It is pertinent to note that, for the period prior to 
September 23, 2002, assigning separate ratings for the 
musculoskeletal/orthopedic aspects of the lumbar 
strain/discogenic disease under Diagnostic Code 5292 or 
5295 and the neurologic aspects of the lumbar discogenic 
disease under Diagnostic Codes 5293, would constitute 
pyramiding, since the 10 percent rating assigned under 
Diagnostic Code 5293 contemplates orthopedic as well as 
neurologic aspects of said disability. Specifically, the 
General Counsel has determined that (former) Diagnostic 
Code 5293 contemplates limitation of motion.  As such, a 
separate rating for arthritis with limitation of motion of 
the lumbar spine in this situation would be inappropriate. 
VAOPGCPREC 36-97.  Diagnostic Code 5293 also contemplates 
lumbar radiculopathy affecting the lower extremities, such 
as radicular pain with functional limitations, and it 
includes muscle spasms, as does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic 
aspect, as indicated by the references thereto in other 
regulatory provisions, including 38 C.F.R. § 4.59, 
pertaining to painful motion from arthritis, and 38 C.F.R. 
§ 4. 71a, Diagnostic Code 5003, pertaining to rating 
criteria for arthritis.  For example, Diagnostic Code 5003 
provides: "Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion."  In short, a 10 
percent rating assigned under Diagnostic Code 5293 
contemplates orthopedic aspects of the lumbar discogenic 
disease, specifically the effect musculoskeletal-caused 
pain and muscle spasms have upon movement of the spine, as 
well as the neurologic aspects of lumbar discogenic 
disease, specifically the effect of sciatic neuropathy 
affecting the lower extremities; and these are duplicative 
of or overlap with each other such that to assign separate 
ratings under Diagnostic Codes 5292, 5295, and 5293 would 
be pyramiding, for the period prior to September 23, 2002.

Under the September 23, 2002, amendments to Diagnostic 
Code 5293 for rating intervertebral disc syndrome, the 
veteran would not be entitled to a rating higher than 10 
percent from August 6, 2004 forward.  During a clinical 
evaluation in August 6, 2004, he complained of continued 
chronic low back pain radiating to the right hip, however, 
there was no evidence that the veteran experienced 
incapacitating episodes.  Thus, the criteria for a staged 
rating in excess of 10 percent for a chronic low back 
disability with degenerative disc disease, prior to  
August 6, 2004, have not been met under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002). 
Similarly, a VA examination report dated in September 
2004, showed that the veteran related suffering from 
constant daily pain, but reported no incapacitating 
episodes.  A 20 percent disability rating is warranted 
only with a history of incapacitating episodes having a 
total duration of at least two weeks but less than four 
weeks during the past 12 months.  There is no medical 
evidence to confirm such episodes.  Thus, the criteria for 
a staged rating in excess of 20 percent for a chronic low 
back disability with degenerative disc disease, from 
August 6, 2004 forward, 2004, have not been met under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).  The preponderance of the evidence is 
against a finding of moderate intervertebral disc 
syndrome.  There is no indication of absent ankle 
reflexes, muscle spasm, nor is there any medical evidence 
of incapacitating episodes of low back symptoms.  

Turning to the General Rating Formula for Disease and 
Injuries of the Spine, the Board observes that the 
competent medical evidence indicates that the veteran's 
forward flexion of the thoracolumbar spine is limited to 
60 degrees but no more than that.  The medical evidence 
shows no more than moderate limitation of motion of the 
thoracolumbar spine.  In a VA medical record dated in 
August 6, 2004, the clinician noted very limited range of 
motion of the back on flexion and extension and paraspinal 
point, with no sensory deficits or weakness he complained.  
Consistent with these findings, at the September 2004 VA 
examination, the veteran reported subjective complaints of 
pain radiating to the left hip with increased use of 
medication, although he reported no weakness or numbness.  
The lumbar spine revealed antalgic lumbering gait not 
suggestive of acute radiculopathy.  His range of motion 
had decreased to 60 degrees on flexion.  

There is no medical evidence of ankylosis of the lumbar 
spine.  The Board finds that the preponderance of the 
evidence is against a finding that pain or flare-ups of 
pain, result in any additional functional limitation to a 
degree that supports a finding of more than moderate 
limitation of motion of the lumbar spine, from August 6, 
2004 forward, and the weight of the evidence is against a 
finding of any weakness, fatigue or incoordination that 
results in such a degree of limitation of motion during 
that period of time.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, supra.  

The Board further finds that there is no indication of 
additional neurological complications, such as bowel or 
bladder impairment, which precludes separate ratings for 
orthopedic and neurological disabilities equating to a 
rating in excess of 20 percent.  See General Rating 
Formula for Rating Diseases and Injuries of the spine, 
Note 1, effective from September 26, 2003; 38 C.F.R. 
§ 4.25.  The record contains no evidence of incapacitating 
episodes as defined by General Rating Formula for Rating 
Diseases and Injuries of the spine, Note 6, effective from 
September 26, 2003.  Thus, an initial rating in excess of 
10 percent from the effective date of the most recent 
amendments to the criteria for rating disabilities of the 
spine (September 26, 2003) to August 5, 2004, or to a 
staged rating in excess of 20 percent thereafter, is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242, 5243 (from September 26, 2003).  

In summary, the medical evidence shows that, prior to 
August 6, 2004, the veteran's service-connected chronic 
lumbar strain and degenerative disc disease was manifested 
by subjective complaints of pain aggravated by prolonged 
standing or sitting, and some tenderness over the spinous 
process of L4 and L5; it was not productive of more than 
slight limitation of motion of the lumbar spine, more than 
slight lumbosacral strain, more than slight intervertebral 
disc syndrome, nor was it manifested by any incapacitating 
episodes of low back symptoms necessitating bedrest 
prescribed by a physician, or, since September 2003, 
limitation of flexion of the thoracolumbar spine to 60 
degrees or less, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, or 
any additional neurological impairment, including but not 
limited to a bowel or bladder control, warranting a 
separate compensable rating.

Since August 6, 2004, the veteran's service-connected 
chronic lumbar strain and degenerative disc disease has 
continued to be manifested by subjective complaints of 
pain aggravated by prolonged standing or sitting, and some 
tenderness over the spinous process of L4 and L5, along 
with some limitation of motion of the low back; it has not 
been productive of more than moderate  limitation of 
motion of the lumbar spine, more than moderate lumbosacral 
strain, more than moderate  intervertebral disc syndrome, 
nor has it been productive of any incapacitating episodes 
of low back symptoms necessitating bedrest prescribed by a 
physician, limitation of flexion of the thoracolumbar 
spine to 60 degrees or less, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour, or any additional neurological impairment, 
including but not limited to a bowel or bladder control, 
warranting a separate compensable rating.

Under the above circumstances, the criteria for the 
assignment of an initial rating in excess of 10 percent 
prior to August 6, 2004, or to a staged rating in excess 
of 20 percent thereafter, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5003, 5292, 5293, 5295 (prior 
to September 26, 2003); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5235-5243 (effective September 26, 2003). 

Notwithstanding the above discussion, a rating in excess 
of the assigned schedular evaluations for the low back 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected low back disability has presented such an 
unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  

The Board finds that there is no evidence that the 
schedular evaluations in this case are inadequate.  As 
discussed above, there are higher ratings for a back 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds that no 
evidence has been presented suggesting an exceptional 
disability picture in this case.  The appellant has not 
required any recent hospitalization for any low back 
disability, and she has not demonstrated marked 
interference with employment.  The appellant has not 
offered any objective evidence of any symptoms due to the 
low back and shoulder disabilities that are not 
contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for 
consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(When evaluating an rating claim, it is well established 
that the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), 
or may reach such a conclusion on its own.)

As the preponderance of the evidence is against an initial 
or staged rating in excess of 10 percent r the veteran's 
low back disability prior to August 6, 2004, or to a 
staged rating in excess of 20 percent thereafter, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain and degenerative disc disease, 
prior to August 6, 2004, is denied.

Entitlement to a staged rating in excess of 20 percent for 
chronic lumbar strain and degenerative disc disease, from 
August 6, 2004 forward, is denied.


REMAND

The veteran claims that a knee injury that preexisted 
service was aggravated therein, during basic training by 
long marches, running a repetitive exercise

In reviewing the record, the Board notes that, while the 
veteran gave a history of knee problems upon his 
preinduction examination, the clinical evaluation of his 
knees at that time was normal, which raises a presumption 
of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
VA General Counsel issued a precedent opinion, VAOPGCPREC 
3-2003, on July 16, 2003, effectively changing the manner 
in which VA applies the presumptions of soundness and 
aggravation, in which it held as follows:

A.  To rebut the presumption of sound condition under 
38 U.S.C. § 1111, the Department of Veterans Affairs 
(VA) must show by clear and unmistakable evidence 
both that the disease or injury existed prior to 
service and that the disease or injury was not 
aggravated by service.  The claimant is not required 
to show that the disease or injury increased in 
severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  The 
provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C. § 1111 insofar as section 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not 
be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111. 
Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or 
disease will be presumed to have been aggravated in 
service in cases where there was an increase in 
disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) 
applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and 
does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. § 
1111. 

The RO duly scheduled a VA examination in connection with 
the veteran's claim, and such examination was conducted in 
April 2003.  The veteran complained of pain in his knees.  
On examination, flexion was to 140 degrees and extension 
was zero degrees.  X-rays revealed no abnormalities.  The 
examiner diagnosed bilateral retropatellar pain syndrome.  
Although the VA examiner did offer a diagnosis regarding 
the veteran's condition, he did not provide an opinion 
regarding the etiology of his knee condition, to include 
whether the veteran's retropatellar pain syndrome, was 
aggravated by service.  

In view of the foregoing, a medical opinion addressing the 
above questions at hand is necessary to adjudicate this 
appeal38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
development:

1.  The claims folder should be 
returned to the VA examiner who 
conducted the April 2003 examination, 
to prepare an addendum to the VA 
examination report of April 2003.  
Following a review of all of the 
relevant medical records in the claims 
file, the examiner is requested to 
opine whether the veteran's bilateral 
retropatellar pain syndrome existed 
prior to service and, if so, whether 
it was aggravated during service.  The 
clinician should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition, 
beyond its natural progression, versus 
a temporary flare-up of symptoms. 

If the examiner who conducted the 
April 2003 VA examination is not 
available, then the veteran should be 
scheduled for an appropriate VA 
examination by another examiner.  
Following a review of all of the 
relevant medical records in the claims 
file, to include the service medical 
records and post-service medical 
records; obtaining a history from the 
veteran, the clinical examination, and 
any tests that are deemed necessary, 
the examiner is asked to ascertain 
whether the veteran's bilateral knee 
disability was aggravated during 
service or otherwise linked to 
service.  If such an examination is 
necessary, then the claims file should 
be made available to the examiner for 
review in connection with the 
examination.  

If it is determined that the veteran did 
not have bilateral retropatellar pain 
syndrome prior to service (i.e., his 
knee condition had resolved by the time 
he entered service), the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or greater 
probability) that the bilateral 
retropatellar pain syndrome began during 
service or is causally linked to any 
incident of or finding recorded during 
service.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

2.  After completion of the above, the 
RO should readjudicate the issue of 
entitlement to service connection for 
bilateral retropatellar pain syndrome.  
If the benefit requested on appeal is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified by 
the RO.  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted 
in this case.
 
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


